SICKEL, J.
Benjamin M. Margulies is the owner of Lots 16, 17 and 18, Block 28, J. L. Phillips Addition to Sioux Palls, Minnehaha county. In the year 1951 this property was assessed and equalized at the value, of $76,640. Appeal was *37taken to the circuit court where the assessment was reduced to $71,100. The county appealed to this court.
The grounds of the appeal to the circuit court were that the assessment was excessive, inequitable and resulted in a lack of uniformity between respondent’s property and other property of the same class, on authority of In re Robinson, 73 S.D. 580, 46 N.W.2d 908.
No evidence was offered tending to prove that the assessment was in excess of the actual value of the property. All the evidence presented was upon the issue of uniformity between the assessment of this property and the assessment of other property of the same class.
In a written opinion the circuit judge determined that the assessment was inequitable when compared with other property of the same class, and directed the submission of findings of fact, conclusions of law and judgment accordingly. However, the decision as entered reduced the assessed valuation of the property to $71,100 but made no finding whatever on the issue of discrimination. There is no evidence to support the finding that the value of the property was less than the assessment, as decided by the circuit court. The issue as to the assessed value of this property in comparison with other property of the same class, the theory upon which the case was tried, has not been decided.
The judgment is therefore reversed with directions to enter findings and judgment on the issue of discrimination.
All the Judges concur.